DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “creating” in claim 1 is used by the claim to mean “assembling,” while the accepted meaning is “making.” The term is indefinite because the specification does not clearly redefine the term. The examiner suggests modifying “creating” to “assembling” or “providing”.
In claim 2 (and thus 3), it is unclear what “the via” is meant to refer.
In claims 11 and 12, Applicant requires the carpule to have a child’s or an adult’s dosage of the drug, yet claim 1 requires one or more drugs or vaccines. It is unclear in the minimum embodiment where the carpules are only vaccine how claims 11 and 12 would affect claim 1. It is suggested Applicant adds “wherein the one or more drugs or vaccine is a drug,” to claims 11 and 12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (US 4,919,657) in view of Cassinis (US 2019/0083199).
In claim 1, Haber discloses a method for an emergency administration of a medicant using a dental carpule (title of Haber; “emergency” being broad and not clearly defined by the specification such that any medical intervention can be considered an emergency administration), the method comprising: creating a syringe (fig 1), the syringe having a plunger 26, a carpule 5, a barrel 6, a needle 32 and a needle cap 4; and one or more additional carpules (Col.8 ll 10-12), the one or more carpules having one or more drugs or vaccine (Col.8 ll 11).  
While Haber substantially discloses the invention as claimed, it does not disclose obtaining a plurality of gloves, the gloves being one or more sizes nor obtaining a plurality of masks, the masks being one or more sizes.
Cassinis discloses making medical kits (title), including a plurality of pairs of gloves of different sizes and a plurality of masks of different sizes (¶44). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the method of Haber to include obtaining a plurality of gloves of one or more sizes and obtaining a plurality of masks of one or more sizes as taught by Cassinis to provide proper protection to a user (of unknown size, until time of use) using the syringe of Haber.
Regarding claim 2, wherein the via having a strength (see 112b above, any and every drug and vaccine inherently has a strength).  
Regarding claim 6, wherein the carpule being coupled into the barrel (fig 4).  
Regarding claim 7, wherein the needle being inserted into a second side of the barrel and wherein the needle being coupled to an interior of the carpule (fig 6).  
Regarding claim 8, wherein the plunger being inserted into the barrel and wherein the plunger being in contact with a top of the carpule (fig 6).  
Regarding claims 9 and 10, while Haber substantially discloses the invention as claimed, it does not disclose wherein the syringe being inserted into a mouth of a patient (or a suitable location in the mouth of the patient), and wherein the needle being inserted into a muscle in the mouth of the patient. It is design choice to choose a particular location for injection for different intended uses. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify the method of Haber such that the syringe being inserted into a mouth of a patient (or a suitable location in the mouth of the patient), and wherein the needle being inserted into a muscle in the mouth of the patient as suggested by Haber itself as Haber discloses the mouth as its intended target and choosing a structure (such as a muscle) within the mouth requires routine skill based upon an intended use.
Regarding claims 11 and 12 while Haber substantially discloses the invention as claimed, it does not disclose the carpule having a child’s dose or an adult’s dose of the drug. Similar to claims 9 and 10, it requires routine skill in the art to determine a dose based on its intended use. One of ordinary skill in the art would use a child’s dose on a child and similar for an adult. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Haber such that the carpule has a child’s dose or an adult’s dose of the drug based upon its intended use and recipient. 
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (US 4,919,657) and Cassinis (US 2019/0083199) in view of Abrahmsohn (US 2015/0342986).
Regarding claim 4, while Haber substantially discloses the invention as claimed, it does not disclose wherein the drug being epinephrine.  
Abrahmsohn discloses a dental cartridge which uses lidocaine HCl with epinephrine to numb the pain (lidocaine) and prolong the effects of the lidocaine (vasoconstrictor - ¶91). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Haber such that the drug includes lidocaine HCl and epinephrine as taught by Abrahamson to allow a user to numb pain with a prolonged effect.
Regarding claim 3, while Haber substantially discloses the invention as claimed, it does not disclose the strength being 0.3 mg. See 112 rejection above regarding claim 3 being unclear due to its dependency on claim 2. Applicant’s specification disclose using 0.3 mg of epinephrine (Application spec ¶15). See claim 4 above regarding the known use of epinephrine in dental syringes. It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to determine an appropriate amount of epinephrine (and lidocaine) to dispense with Haber since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haber et al (US 4,919,657) and Cassinis (US 2019/0083199) in view of Haraguchi et al (US 2006/0216245).
Regarding claim 5, while Haber substantially discloses the invention as claimed, it does not disclose the drug being diphenhydramine.  
Haraguchi discloses using diphenhydramine to maintain significant anesthetic action for local anesthetics, such as lidocaine hydrochloride (¶9 and ¶11). 
It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date of the instant application, to modify Haber such that the drug of the method is diphenhydramine as taught by Haraguchi to allow a user to use the device to maintain anesthetic action for local anesthetics. 
Allowable Subject Matter
While no claims are currently allowable, if Applicant was to modify claim 1 to include obtaining a kit, the kit containing the structures already in claim 1 after “comprising:” and the kit also including both claims 4 and 5 (epinephrine AND diphenhydramine) it would overcome all current art. 
Similar to the previous paragraph, instead of claims 4 and 5, if Applicant was to recite the kit included both claims 11 and 12 (an adult’s dosage of the drug AND a child’s dose of the drug) it would overcome all current art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640. The examiner can normally be reached Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783